DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/15/2020, with respect to the claim objections and rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 24 under 35 USC 112(b) has been withdrawn. 
Applicant states on page 7 that new claim 35 has been added and is allowable over the cited art of record. Examiner respectfully disagrees because new claim 35 does not contain the subject matter previously indicated as allowable. A prior art rejection of claim 35 is set forth below.
Allowable Subject Matter
Claims 24, 26-29, 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 24, the prior art of record fails to teach or render obvious a system for deploying a device to a distal location in a blood vessel comprising an introducer sheath and a two-part dilator assembly to place the sheath into tension to minimize the outer diameter of the entire sheath, wherein said minimized outer diameter of said entire introducer sheath during insertion is less than an outer diameter of said entire introducer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler et al (US 2009/0240202).
	Regarding claim 35, Drasler discloses an expandable introducer sheath (FIG 1A-1B) comprising: an expandable (FIG 1A) and contractible (FIG 1B) tubular shaft (20) comprising a lumen sized and expandable to receive a positionable medical device therethrough (Paragraphs [0032-0033]; a larger aspect of an interventional catheter advanced through the sheath is interpreted as a medical device received within a lumen of the sheath), wherein the expandable and contractible tubular shaft includes a plurality of braided fibers (40) arranged in a mesh pattern (Paragraph [0033]; the braided configuration is interpreted as a mesh pattern), the expandable and contractible tubular shaft having a first collapsed configuration (FIG 1A) and capable of locally and temporarily transitioning to a second expanded configuration passively during the passage of the medical device therethrough at a location occupied by the medical device (The matrix of fibers holds the sheath in a smaller diameter equilibrium state but allows the sheath to passively expand from its smaller diameter equilibrium state as a larger aspect of an interventional catheter is advanced therethrough. Therefore, the sheath is capable of locally and temporarily transitioning to the expanded configuration; paragraphs [0009, 0032–0033]), the expandable and contractible tubular sheath recollapsing to the first collapsed configuration at the location after the medical device moves distally past the location (Due to the matrix of fibers holding the sheath in a smaller diameter equilibrium state, paragraphs [0009, 0032, 0033]. Since passing of the device further along the sheath removes the only force causing expansion of the sheath away from its smaller equilibrium state at a previous location of the device, the matrix of fibers are capable of recollapsing due to its design to hold the sheath at the smaller diameter equilibrium state); a sealing layer (55, paragraph [0033]; coating 55 can be a continuous polymeric layer) apart from the expandable and contractible tubular shaft (Layer 55 is separate from braided fibers 40), wherein the sealing layer is positioned along the expandable and contractible tubular shaft (Paragraph [0033]; the layer is located 
	Alternatively, should the Drasler sheath matrix of fibers be found to not be capable of locally recollapsing from a second expanded configuration, Drasler further teaches configuring a matrix of fibers in a sheath (Paragraph [0035]) to be capable of locally recollapsing from a second expanded configuration without active manipulation (Recollapsing due to the configuration of the matrix of fibers providing the sheath with a smaller relaxed diameter configuration; Paragraphs [0035–0036]) after a device passes through the sheath such that the recollapsing is proximal the device upon removal of a force that maintains the sheath in a temporary expanded configuration (paragraph [0043]) to achieve a reduced-size vascular access site (Paragraph [0043]), to improve vascular perfusion past the sheath (Paragraph [0008]), and to improve a therapeutic or diagnostic procedure (Paragraph [0008]).  The presence of the larger aspect of a device within the sheath of Figures 1A-1B provides the only force that maintains the sheath in the expanded configuration from the smaller diameter equilibrium configuration (Paragraphs [0009, 0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the matrix of fibers to be capable of locally recollapsing from a second expanded configuration after the medical device passes to an adjacent portion of the lumen (Removing the expansion force applied by the larger diameter aspect of the device from a previous portion of the sheath; Paragraph [0032]) such that said recollapsing is proximal to the medical device and such that the second expanded configuration of the sheath has a changing location corresponding to the location of the device as the device passes through the sheath (Passing of the 
Conclusion                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771